UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7582


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOHN BENDER DAVIS, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    James A. Beaty, Jr.,
Chief District Judge.  (1:06-cr-00275-JAB-1; 1:08-cv-00031-JAB-
RAE)


Submitted:    January 13, 2009               Decided:   January 16, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


John Bender Davis, Jr., Appellant Pro Se. Michael A. DeFranco,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Bender Davis, Jr. seeks to appeal the district

court’s    order     accepting     the    recommendation        of   the    magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                      28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2000).            A   prisoner   satisfies     this

standard   by    demonstrating         that        reasonable   jurists    would   find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                         Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).          We have independently reviewed the record and

conclude      that    Davis      has     not       made   the   requisite     showing.

Accordingly,         we   deny     his     motion         for   a    certificate     of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED



                                               2